DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a Non-final on the merits in response to application filed on 01/14/2022. Claims 3, 8, 11 and 16 are amended. Claims 1-16 are pending.

Priority
Applicant’s claim for the benefit of a prior-filed U.S. provisional patent application Serial Number 62/574,238 filed on 10/19/2017 under 35 U.S.C. 119(e) is acknowledged.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/14/2022 has been entered.
 
Response to Arguments
Applicants’ argument regarding 101
The examiner states that the applicant’s arguments with regards to 101 is not persuasive. 
drop-down box of one or more existing subscribers lists to select the recipients from the one or more existing subscriber lists and displaying an estimated number of recipients of the email based on the recipient selected”. Applicant states that the sample size selector that allows selection from existing lists and displaying the result provides a simple to use format for creating A/B testing that is much more than routine and conventional activity.

The examiner states that the additional element of a drop-down menu selector to determine whether it constitutes significantly more is merely an attempt to limit the use of the abstract idea to a particular technological environment. See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716 and MPEP 2106.05(h). Additionally, a drop down menu selector merely limits the claims to the computer field. See FairWarning v. Iatric Sys., 839 F.3d 1089, 1094-95 and MPEP 2106.05(h).

The examiner does not find the applicant argument persuasive

Applicants’ argument regarding 103
The examiner states that the claims require further search and consideration based on the applicants amended claim limitations.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.











The claims herein are directed to a method and system, which would be classified under one of the listed statutory classifications (i.e., 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “PEG”) “PEG” Step 1=Yes), however, claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more, the judicial exception specifically directed to a concept of configuring and implementing a Bayesian A/B testing email experiment.  
Claim 1 recites, in part, configuring an email experiment that determines one or more different key performance indicators of the email experiment from a sample size, a probability, and a lift; adjusting a confidence level of the email experiment; composing an email for the email experiment; adding recipients to the email experiment; and scheduling delivery of the email experiment.
Claim(s) 9 recite(s) substantially similar subject matter and the same subsequent analysis should be applied thereto.
The limitations recited above, as drafted, falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, in that they amount to commercial or legal interactions including advertising, marketing or sales activities or behaviors, as well as “Mental Process” grouping of abstract ideas, in that they amount to concepts performed in the human minds including an observation, evaluation, judgement or opinion. 
More specifically, “configuring an email experiment”, “adjusting a confidence level”, “composing an email”, “adding recipients” and “scheduling delivery” is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind or by that of pen and paper (see MPEP 2106.04(a)(2).III.B) but for the recitation of generic computer components. That is, other than reciting “computer-implemented” in the preamble of claim 1, and a “computer system” in claim 9, nothing in the claim element precludes the step from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
Accordingly, the claim(s) recites an abstract idea (i.e. “PEG” Revised Step 2A Prong One=Yes).
This judicial exception is not integrated into a practical application. In particular, the claim(s) only recite(s) the additional elements of:
“computer” (claim 1)
“sample size selector comprising a drop-down box of one or more existing subscriber lists to select the recipients from the one or more existing subscribers list and displaying an estimated number of recipients of the email based on the recipients selected” (claims 1 and 9)
reporting results of the email experiment (claims 1 and 9)
“a processor” (claim 9)
“a tangible memory storage having instructions that cause the computer system to” (claim 9)
“using a computer to execute program code for” (Claim 1)
“via the computer and the program code” (Claim 1)
The additional technical element(s) of “a computer”, “a sample size selector”, “a processor” and “a tangible memory storage having instructions that cause the computer system”, “ via the computer and the program code” is/are recited at a high-level of generality (i.e. as a generic processor performing a generic computer function of processing, communicating, storing and displaying) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Furthermore, the additional functional element(s) of “sample size selector comprising a drop-down box of one or more existing subscriber lists to select the recipients from the one or more existing subscribers list and displaying an estimated number of recipients of the email based on the recipients selected”  and more specifically as per Figs. 1 and 2 and [0072] of Applicant’s specification, a human user is simply using a general purpose of computer as a tool to implement the “selecting, and reporting results of the email experiment” is considered to be insignificant extrasolution activity and does not meaningfully limit the claim (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Cf. Diamond v. Diehr, 450 U.S. 175, 191-192 (1981) ("[I]nsignificant post-solution activity will not transform an unpatentable principle in to a patentable process.”). 
Accordingly, the additional elements recited above do not integrate the abstract idea/judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea. More specifically, the additional elements fail to include (1) improvements to the functioning of a computer or to any other technology or technical field (see MPEP 2106.05(a)), (2) applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition (see Vanda memo), (3) applying the judicial exception with, or by use of, a particular machine (see MPEP 2106.05(b)), (4) effecting a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05(c)), or (5) applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (see MPEP 2106.05(e) and Vanda memo).
Rather, the limitations merely add the words “apply it” (or an equivalent) with the judicial exception (i.e., computer, processor, tangible memory storage,  select[ing]), or mere instructions to implement an abstract idea on a computer (i.e., select[ing]), or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)) (i.e., select[ing]), add insignificant extra-solution activity to the judicial exception (see MPEP 2106.05(g)) (i.e., reporting), or generally link the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)) (i.e., computer, processor, tangible memory storage, select[ing]).
Thus, the claim(s) is/are “directed to” an abstract idea (i.e. “PEG” Revised Step 2A Prong Two=Yes)
When considering Step 2B of the Alice/Mayo test, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not amount to significantly more than the abstract idea. 
More specifically, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “a computer”, “a sample size selector”, “a processor” and “a tangible memory storage having instructions that cause the computer system” to perform the judicial exception of configuring and implementing a Bayesian A/B testing email experiment amounts to no more than mere instructions to apply the exception using a generic computer component.
 “Generic computer implementation” is insufficient to transform a patent-ineligible abstract idea into a patent-eligible invention (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2352, 2357) and more generally, “simply appending conventional steps specified at a high level of generality” to an abstract idea does not make that idea patentable (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Mayo, 132 S. Ct. at 1300). Moreover, “the use of generic computer elements like a microprocessor or user interface do not alone transform an otherwise abstract idea into patent-eligible subject matter (See FairWarning, 120 U.S.P.Q.2d. 1293, citing DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014)). As such, the additional elements of the claim do not add a meaningful limitation to the abstract idea because they would be generic computer functions in any computer implementation.  Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of the computer or improves any other technology. Their collective functions merely provide generic computer implementation. 
The Examiner notes simply implementing an abstract concept on a computer, without meaningful limitations to that concept, does not transform a patent-ineligible claim into a patent-eligible one (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Bancorp, 687 F.3d at 1280), limiting the application of an abstract idea to one field of use does not necessarily guard against preempting all uses of the abstract idea (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Bilski, 130 S. Ct. at 3231), and further the prohibition against patenting an abstract principle “cannot be circumvented by attempting to limit the use of the [principle] to a particular technological environment” (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Flook, 437 U.S. at 584), and finally merely limiting the field of use of the abstract idea to a particular existing technological environment does not render the claims any less abstract (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2358; Mayo, 132 S. Ct. at 1294; Bilski v. Kappos, 561 U.S. 593, 612 (2010); Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014). 
Applicant herein only requires a general purpose computer (see Applicant’s specification, paragraph [0094-95]). 
Furthermore, under the 2019 “PEG”, a conclusion that an additional element is insignificant extra-solution activity in Revised Step 2A should be re-evaluated in Step 2B. Here, the “selecting and reporting” was considered to be extra-solution activity in Revised Step 2A and thus it has been re-evaluated in Step 2B to determine if it is more than what is well-understood, routine and conventional activity in the field. 
Moreover, the Examiner notes that the July 2015 Update: Subject Matter Eligibility, §IV at page 7, and MPEP 2106.05(d)II, indicates that repetitive calculations, receiving, processing, and storing data, scanning or extracting document data, electronic recordkeeping, automating mental tasks, and receiving and transmitting data over a network such as the Internet are each generally recognized as well-understood, routine, and conventional activity when claimed generically.  
Applicant’s specification does not provide any indication that the claimed “a computer”, “a sample size selector”, “a processor” and “a tangible memory storage having instructions that cause the computer system” is/are anything other than a generic, off-the-shelf computer component(s), and the Symantec, TLI and OIP Techs court decisions indicate that receiving and transmitting data over a network is a well-understood, routine and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the “reporting” step(s) is/are well-understood, routine and conventional activity is supported under Berkheimer Option 2. 
Therefore, the claims do not amount to significantly more than the abstract idea (i.e. “PEG” Step 2B=No)
The remaining dependent claims 2-8 and 10-16 appear to merely limit the particular key performance indicators configured (claims 2 and 10), the type and allocation of recipients (claims 3 and 11), the result of the experiment (claims 4-6 and 12-14), and further conditions and configurations of the experiment itself (claims 7-8 and 15-16), and therefore only limit the application of the idea, this failing to meaningfully limit the claims or the abstract idea.  
Thus, based on the detailed analysis above, claims 1-16 are not patent eligible.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fellows (US 2018/0341975 A1) (hereinafter Fellows) in view of Dyer (US 2010/0010865 A1) (hereinafter Dyer). In further view of White(US PG Pub 20130282626 A1) (hereinafter White)

As per claim 1 (and similarly the system of claim 9), Fellows discloses a computer-implemented method for Bayesian A/B testing of content, the method comprising: 
Using a computer to execute program code for a configuring a content experiment that determines one or more different key performance indicators of the content experiment ([0004], [0016-18], [0021-22], [0032], [0072], [0078], KPIs) from a sample size ([0018], sample size, see also [0041], [0057]), a probability ([0005], p value, see also [0036-37], [0042], [0049], [0061], [0069]), and a lift ([0078]); 
adjusting a confidence level of the content experiment ([0005], confidence interval, see also [0019], [0021], [0032], [0069-75]); 
composing content for the content experiment ([0022-34]); 
scheduling delivery of the content ([0022-34]), and 
reporting results of the content experiment ([0028], [0033-34], [0071—78]).

Fellows does not explicitly disclose
a computer-implemented method for Bayesian A/B testing of emails,
configuring an email experiment that determines one or more different key performance indicators of the email experiment; 
adjusting , via the computer and the program code a confidence level of the email experiment; 
composing , via the computer and the program code an email for the email experiment; 
adding , via the computer and the program code,  recipients to the email, the step of adding the recipients comprises using a sample size selector to select from the users from one or more existing subscriber lists and estimating an estimated number of recipients of the email experiment; 
scheduling delivery of the email, and 
reporting results of the email experiment.

However, Fellows teaches that A/B Testing has a ubiquitous presence in the world of online marketing and is a standard tool used to optimize the performance of websites, ad content, e-mail campaigns, and other content ([0016]).

In addition, Dyer teaches an implementation of A/B testing/experimentation with regards to email campaigns ([0003-6]).DYER discloses utilizing these step via the computer and program code (para. 0034), In preparing the e-mail experiment, Dyer to select the recipients from the one or more existing subscriber lists ([0058], [0074], [0082-83]  such that they select the recipients based on a subset of the experiment sample size selected from a pool of email subscribers  ([0058], [0074], [0082-83]).The email experiment is initiated and the tracking of performance is analyzed for recipient responses, engagement, etc., as they relate to thresholds and various confidence levels of the experiment ([0082-90], [0093], [0101]).

It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA  FITF) to modify Fellows to include the specific implementation of an email experiment and the email-based operations thereof, as well as the subscriber list/sample size elements as claimed. The rationale for combining in this manner is that both Fellows and Dyer are directed towards content experimentation, more specifically ubiquitous A/B Testing. Furthermore, the Examiner notes that as per a KSR “B” rationale, it would have been obvious for Fellows to implement the specific email-type experimentations, since this would be a simple substitution of one known element (i.e. webpage content) for another (i.e. email content) in the field for the same function to obtain the predictable result of gauging performance to content-based experimentation. This would be particularly reasonable given Fellows description that A/B Testing regarding e-mail campaigns is a ubiquitous technique. Furthermore, the Examiner understands that implementing the sample size teachings of Dyer, and more specifically the manner in which recipients of the experiment are selected from existing  subscription lists as part of the subset of the sample size, is applying a known technique to a known device, method or product to yield predictable results, as per KSR rationale D. One of ordinary skill in the art would have recognized that applying the known technique of Dyer would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Dyer to Fellow’s own experiment enrollment/eligibility techniques (see [0026]) would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such subscription recipient list elements into similar A/B testing systems. Further, applying the subscription list selections of Dyer to Fellows would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for quicker selection of one or more existing recipients based on already compiled subscription lists. 

FELLOWS / DYERS does not explicitly disclose
comprising a drop-down box;
displaying an estimated number of recipents based on the recipents selected

DYERS does disclose of selecting one or more existing subscriber lists and sample size however, White teaches:
comprising a drop-down box;(drop down selectable list, para. 0164)
displaying an estimated number of recipents based on the recipents selected (figure 2, sample size, 230a, b, and c and 232)

It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA  FITF) to modify Fellows / Dyer method to include the specific implementation of drop down interface and sample size elements as claimed. The rationale for combining in this manner is that Fellows Dyer and White are directed towards content experimentation. Furthermore, the Examiner notes that as per a KSR “B” rationale, it would have been obvious for DYER to implement the specific drop-down selector interface in experimentations, since this would be a simple substitution of one known element (i.e. selector) for another (i.e. drop down selector) in the field for the same function to obtain the predictable result of gauging performance to content-based experimentation. This would be particularly reasonable given Dyers disclose of content Testing is a ubiquitous technique. 

Furthermore, the Examiner understands that implementing the sample size teachings of White, and more specifically the manner in which recipients of the experiment are selected from sample sizes ( 20 or 100 or 1000 people) as part of the subset of the sample size and display the sample sizes, is applying a known technique to a known device, method or product to yield predictable results, as per KSR rationale D. One of ordinary skill in the art would have recognized that applying the known technique of White would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of White to Fellows / Dyer’s own experiment enrollment/eligibility techniques (see [0026]) would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate these elements into similar testing systems. Further, applying the display of sample sizes of White to Fellows / Dyer would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for more effective selection of one or more existing recipients based on already compiled subscription lists. 

As per claim 2 (and similarly the system of claim 10), Fellows in view of Dyer discloses the method of claim 1 (as rejected above). Fellows further discloses  
wherein the one or more different key performance indicators are selected from the group consisting of average order value, total purchases, spend per customer, open rate, click through rate, and any combinations thereof ([0004], [0016-18], [0021-22], [0032], [0072], [0078], KPIs).

As per claim 3 (and similarly the system of claim 11), Fellows in view of Dyer discloses the method of claim 2 (as rejected above).

Fellows does not explicitly disclose  
wherein the estimated number of recipients includes an estimates number of subscribers not in the experiment, an estimated total number of users in the experiment, an estimated number of users holding out from the experiment, and an estimated number of users participating in the experiment.

However, Fellows does teaches that a determination is made based on variables such as browsing history and visitor attributes whether a particular visitor is eligible for enrollment in each experiment. In some experiments, every visitor of the website within a test window may be considered to be eligible for enrollment in the experiment. Both the conditions for enrollment and results of the randomization of user experience in the experiment are stored in the Experiment Configuration Database ([0026]).

In addition, Dyer teaches an implementation of A/B testing/experimentation with regards to email campaigns ([0003-6]). In preparing the e-mail experiment, Dyer selects the recipients based on a subset of the experiment sample size selected from a pool of email subscribers. ([0058], [0074], [0082-83]). The email experiment is initiated and the tracking of performance is analyzed for recipient responses, engagement, etc., as they relate to thresholds and various confidence levels of the experiment ([0082-90], [0093], [0101]). (The Examiner understands the “subset of potential recipients…selected” in [0082] of Dyer would satisfy the “estimated total number of users in the experiment”, the “n recipients” who actually received the email message in [0083] of Dyer would satisfy the “estimate number of users participating in the experiment”, the subscribers remaining from the “n recipients” in [0082-83] of Dyer satisfy the “estimated number of users holding out of the experiment” (in accordance with Fig. 1, “11” of Applicant’s specification), and the difference between the subset of potential recipients and the initial sample size estimate in [0082] of Dyer satisfy the “estimated number of subscribers not in the experiment”.)

It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA  FITF) to modify Fellows to include the specific implementation of the subscriber list and recipient experiment allocation elements as claimed. The rationale for combining in this manner is that both Fellows and Dyer are directed towards content experimentation, more specifically ubiquitous A/B Testing. Furthermore, the Examiner understands that implementing the sample size teachings of Dyer, and more specifically the manner in which recipients of the experiment are selected from subscription lists as part of the subset of the sample size, is applying a known technique to a known device, method or product to yield predictable results, as per KSR rationale D. One of ordinary skill in the art would have recognized that applying the known technique of Dyer would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Dyer to Fellow’s own experiment enrollment/eligibility techniques (see [0026]) would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such subscription recipient list elements into similar A/B testing systems. Further, applying the subscription list selections of Dyer to Fellows would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for quicker selection of recipients based on already compiled subscription lists. Moreover, it would have been obvious for Fellows to implement the subscriber/experiment allocation equivalencies of Dyer, as common sense dictates that establishing such allocations allows for appropriate and precise tracking of the experiment and its response, thus ensuring the experiment feedback falls within expected response rates and desired confidence levels (see Dyer, [0090]).


As per claim 4 (and similarly the system of claim 12), Fellows in view of Dyer discloses the method of claim 3 (as rejected above). Fellows further discloses  
wherein the email experiment comprises taking two levels of asynchronicity into account when counting experiment events, wherein the two levels comprise an interaction level and a purchase level ([0017], [0022], [0028]).

As per claim 5 (and similarly the system of claim 13), Fellows in view of Dyer discloses the method of claim 4 (as rejected above). Fellows further discloses  
wherein the interaction level is determined relative to a specified time period ([0022], [0028]).

As per claim 6 (and similarly the system of claim 14), Fellows in view of Dyer discloses the method of claim 4 (as rejected above). Fellows further discloses  
wherein the purchase level is determined relative to a user completing a purchase ([0017], [0022], [0028]).

As per claim 7 (and similarly the system of claim 15), Fellows in view of Dyer discloses the method of claim 3 (as rejected above). Fellows further discloses 
wherein the content experiment does not use a predetermined sample size ([0026]) (The Examiner understands that based on the dynamic nature of the experiment enrollment process in Fellows, Fellows is not using a “predetermined sample size” as claimed.).

Fellows does not explicitly disclose 
an email experiment. 

However, Fellows teaches that A/B Testing has a ubiquitous presence in the world of online marketing and is a standard tool used to optimize the performance of websites, ad content, e-mail campaigns, and other content ([0016]).

In addition, Dyer teaches an implementation of A/B testing/experimentation with regards to email campaigns ([0003-6]). In preparing the e-mail experiment, Dyer selects the recipients based on a subset of the experiment sample size selected from a pool of email subscribers ([0058], [0074], [0082-83]). The email experiment is initiated and the tracking of performance is analyzed for recipient responses, engagement, etc., as they relate to thresholds and various confidence levels of the experiment ([0082-90], [0093], [0101]).

It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA  FITF) to modify Fellows to include the specific implementation of an email experiment and the email-based operations thereof, as well as the subscriber list/sample size elements as claimed. The rationale for combining in this manner is that both Fellows and Dyer are directed towards content experimentation, more specifically ubiquitous A/B Testing. Furthermore, the Examiner notes that as per a KSR “B” rationale, it would have been obvious for Fellows to implement the specific email-type experimentations, since this would be a simple substitution of one known element (i.e. webpage content) for another (i.e. email content) in the field for the same function to obtain the predictable result of gauging performance to content-based experimentation. This would be particularly reasonable given Fellows description that A/B Testing regarding e-mail campaigns is a ubiquitous technique. 


As per claim 8 (and similarly the system of claim 16), Fellows in view of Dyer discloses the method of claim 3 (as rejected above). 

Fellows does not explicitly disclose further comprising 
stopping the email experiment based on: 
whether the email experiment has been running for at least a week, whether at least 50 samples have been collected for both a target and a holdout, and whether the expected losses are below a threshold of caring.

However, Fellows teaches that a determination is automatically made whether to continue or terminate the experiment. This decision of termination is based on various factors including p-vales, confidence thresholds values, and/or in the process of rejecting a null hypothesis ([0021], [0033], [0036], [0041-42] and [0074-75]).

In addition, Dyer teaches an implementation of A/B testing/experimentation with regards to email campaigns ([0003-6]). In preparing the e-mail experiment, Dyer selects the recipients based on a subset of the experiment sample size selected from a pool of email subscribers ([0058], [0074], [0082-83]). The email experiment is initiated and the tracking of performance is analyzed for recipient responses, engagement, etc., as they relate to thresholds and various confidence levels of the experiment ([0082-90], [0093], [0101]).

It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA  FITF) to modify Fellows to include the specific stopping criteria and the specific implementation of an email experiment as claimed. The rationale for combining in this manner is that both Fellows and Dyer are directed towards content experimentation, more specifically ubiquitous A/B Testing. Furthermore, the Examiner notes that as per a KSR “B” rationale, it would have been obvious for Fellows to implement the specific email-type experimentations, since this would be a simple substitution of one known element (i.e. webpage content) for another (i.e. email content) in the field for the same function to obtain the predictable result of gauging performance to content-based experimentation. This would be particularly reasonable given Fellows description that A/B Testing regarding e-mail campaigns is a ubiquitous technique. 
Furthermore, the rationale for the stopping conditions inclusion is that Fellows already teaches various triggering conditions for which its content experiment is terminated, and the Examiner notes that as per a KSR “B” rationale, it would have been obvious for Fellows to implements the stopping conditions as claimed, since this would be a simple substitution of obvious variants used to design the content experiment, thereby substituting one known element (i.e. termination conditions in Fellows) for another (i.e. stopping conditions as claimed) to obtain the predictable result of allowing for making optimal decisions regarding continuing or terminating the experiment (see Fellows, [0033]).


As per claim 18 (and similarly the system of claim 20), Fellows / Dyer in view of White discloses the method of claim 1 (as rejected above). 

wherein the sample size selector further comprises a filter (drop down, para. 0165), wherein the step of adding the recipients to the email experiment comprises using the filter to filter recipients from the one or more existing subscriber lists selected. (figure 2)


The examiner understands that implementing the sample size teachings of White, and more specifically the manner in which recipients of the experiment are selected from sample sizes ( 20 or 100 or 1000 people) as part of the subset of the sample size and display the sample sizes and utilizing the drop down to filter sample sizes, is applying a known technique to a known device, method or product to yield predictable results, as per KSR rationale D. One of ordinary skill in the art would have recognized that applying the known technique of White would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of White to Fellows / Dyer’s own experiment enrollment/eligibility techniques (see [0026]) would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate these elements into similar testing systems. Further, applying the display of sample sizes of White to Fellows / Dyer would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for more effective selection of one or more existing recipients based on sample sizes to filter  based on already compiled subscription lists. 

Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fellows (US 2018/0341975 A1) (hereinafter Fellows) in view of Dyer (US 2010/0010865 A1) (hereinafter Dyer). In further view of White(US PG Pub 20130282626 A1) (hereinafter White) in further view of Sawant ( US Patent 9691027 B1) (hereinafter as Sawant)

As per claim 17 (and similarly the system of claim 19), Fellows in view of Dyer discloses the method of claim 1 (as rejected above). 
FELLOWS / DYER does not disclose:
wherein the step of adjusting the confidence level of the email experiment comprises using a sliding scale on an input/output interface to adjust the confidence level.
FELLOWS / DYER does disclose of adjusting confidence levels of the experiment, SAWANT teaches:
wherein the step of adjusting the confidence level of the email experiment comprises using a sliding scale (slider bar UI, col 14 line 14 – 30) on an input/output interface to adjust the confidence level.  
It would be obvious to combine the method of FELLOWS / DYERs method of content experiments associated with confidence levels to utilize SAWANT’s method of adjusting the confidence levels utilizing a slider interface. This would allow FELLOWs to streamline presentation to the users. (para. 0002)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED H TSUI whose telephone number is (571)272-9511.  The examiner can normally be reached on 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S Rojas can be reached on (571) 270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






                                                                                                                                                                                               /A.H.T/Examiner, Art Unit 3681                                                                                                                                                                                                        
                                                                                                                                                                                              /HAJIME ROJAS/Supervisory Patent Examiner, Art Unit 3681